                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         MERYL POMPONIO,
                                  10                                                         Case No. 19-cv-01457-RS
                                                         Plaintiff,
                                  11
                                                    v.                                       ORDER TO SHOW CAUSE
                                  12
Northern District of California
 United States District Court




                                         CONFIANZA QUICK ACCESS OF
                                  13     INSURANCE SERVICES, INC., et al.,
                                  14                     Defendants.

                                  15          This Americans with Disabilities Act (“ADA”) case was filed in March 2019. Defendants

                                  16   were served and answered the complaint soon thereafter. There have been no filings since July

                                  17   2019. In accordance with this District’s General Order 56, a joint site inspection, initial

                                  18   disclosures, and settlement meeting should have occurred since that date. However, the parties

                                  19   appear to have failed to comply.

                                  20          The parties are therefore ordered either to file a Notice of Settlement or Notice of Need for

                                  21   Mediation, as required by General Order 56, or provide a status update showing cause why they

                                  22   have failed to comply, within 30 days of the date of this Order. The case will otherwise be
                                       dismissed.
                                  23

                                  24
                                       IT IS SO ORDERED.
                                  25
                                       Dated: March 3, 2020
                                  26
                                                                                         ___
                                                                                          _ _________________________________
                                                                                        ______________________________________
                                  27
                                                                                         ICHARD SEEBORG
                                                                                        RICHARD
                                  28                                                      i d States
                                                                                        United S     Di   i JJudge
                                                                                                     District  d
